Title: To George Washington from Jeremiah Wadsworth, 19 April 1781
From: Wadsworth, Jeremiah
To: Washington, George


                        
                            Dear Sir
                            Hartford April 19th 1781
                        
                        I find by General Beville the Q.M. General of the French army that they propose if ordered to March by Land
                            to West Point, to take their rout thro this Town; and hence to Litchfield &c. If every other circumstance wou’d
                            permit I believe the Country wou’d be more benefited by their Marching on the Sea Coast—as there are more desaffected
                            people thier than on the more inland routs—thier supplies will be more readily obtained as their is doubtless much
                            provision collected near the Sea for our Enemies. thier are more Vacant bueldengs in the Sea Coast Towns than in the
                            others—and I am persuaded the Troops wou’d be better accomodated—this will be an important matter as
                            they are used to have plenty of Straw always to Sleep on, and it cant be now had they will want Houses to sleep in—I beg
                            your Excellencys pardon for this Liberty. and wish You to believe my own ease and interest have not been the only
                                inducements to propose their marching by the Sea coast—tho: I confess they had their share of
                            influence. I have been lately with a nair relation of Lees (who is still in person here) who told me had some private
                            reasons for believieng he was a Spy and that he ought by no means to be at large—but he knew nothing that he coud
                            Evidence—against him he is soon to be tried for forgery if that is proved, he will probably be kept safe if not he will
                            soon be at large unless—Your Excellency causes him to be confined. I have the Honor to be Your Excellencys most obedient
                            and most Humble Servant
                        
                            Jere. Wadsworth
                        
                    